Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the Rejection under 35 USC 101: Applicant argues that the claimed invention is similar subject matter of US patent Nos. 10210766 & 9437114, and asserts that is analogous to example 25 of 2015 Subject Eligibility guidelines.
Examiner Response: If the US patent Nos with claimed limitation are not as same as the current claimed limitations, why this current application needed.  Also, the 2015 subject Eligibility guidelines is no longer using, Applicant is suggested to use the 2019 Revised Patent Subject Matter Eligibility Guidance.  Base on the 2019 subject matter Edibility Guidance, the claims recite a series of steps which is a process.  The processing steps of “allowing …”, “triggering …”; and etc. practically being performed in the human mind (human management) which direct to an abstract idea.  The claims recite element of a generic computer performing the processing steps which does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are ineligible (see the 101 Rejection as shown below). 

With respect to the Double Patenting Rejection:  Applicant does not file a terminal disclaimer, thus the rejection still remains.
With respect to the objection to the Specification:  Applicant filed a supplemental specification on 02/05/2021 which raises new subject matter.  For example, the amendment of “the system register each aircraft entity in the simulation and schedules an event …” is new and not described in the specification before.  Therefore, the amendment is not entered.  And the Objection still remains.  
With respect to the Rejection under 35 USC 112:  Applicant argues that “the graph network model is created as set forth in paragraph 076, 079 & 080.  Applicant misinterprets the principle that claims are interpreted in the light of the specification, they were not claimed explicitly.  A reading of the specification provides no evidence to indicate that “the graph network model is created” must be imported into the claims to give meaning to disputed term.  Thus, the 112 (b) rejection still remains.
With respect to the Rejection under 35 USC 103: Applicant argues that Glass does disclose a connection information associated with an item of baggage.  Thus, Glass does not cure the deficiencies of White.  Examiner disagrees to the Applicant’s argument.
Glass teaches at discloses an airport surface traffic data management system which fuses data from a variety of airline, airport operations, ramp control, and air traffic control sources, in order to establish, predict, and update reference data values for every aircraft surface operations (see the abstract).  The management system assisting ground controller to optimizes the activities and functions of airport including baggage management (see 3:25-35) which meets the scope of “assessing, by the computer, 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.
In the instant case, the claims 1-20, claim a system and method for processing steps of allowing, by a computer, a first aircraft ; triggering, by the computer and in response to the second aircraft repeatedly executing ...; and etc. are directed towards certain methods of an idea of itself; software and mathematical relationship/formulas which is considered to be an abstract idea. The claimed language encompasses the 
The claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer comprising a processor, a non-transitory memory for storing instructions to performing above steps amounts to no more than mere instructions to apply the exception using generic computer component which cannot provide an inventive concept. Therefore, the claim is not patent eligible.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 6. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,210766. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the Patent No. 10,210766 and the current application is for arrival and departure sequencing of a plurality of aircrafts at an airport.

Objection to Specification
The disclosure is objected to because of the following informalities: 
Fig.5 is shown in the brief description of the drawings session, but there is no discussion to adequate how the method steps of Fig.5 is applied. 
The specification filed on 02/05/2021 is not entered since it added new matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 & 19-20 cite steps of allowing, triggering, releasing which are unclear how and what manner the computer gets information in order to function those step.  For example, the current Application’s specification at paragraph [0080]+ describes that an “EnterNodeArea trigger is created for that aircraft” which is unclear how the “EnterNodeArea” and the computer are connected.
Claims 2-18 depend upon rejected claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White (20120245836) in view of Glass (6278965). 
With regard to claims 1, 19-20, discloses a method and system which has at least a computer-implemented method comprising: 
allowing, by a computer, a first aircraft of a plurality of aircraft at an airport to occupy a node on a ground link, in response to the first aircraft approaching the node, a next ground link having available capacity and the node not being occupied by a second aircraft (manage aircraft arrivals and departures during peak operating times, see at least [0018] & [0021]); 

releasing, by the computer, the node of a currently occupying aircraft (display information of airport's physical attributes, see at least [0025]); 
creating, by the computer and in response to the second aircraft waiting for the node, a trigger to enter the node for the second aircraft (user controls displaying of information layers of the airport's such as gates, stands, and etc., see at least [0025]+) ;
triggering, by the computer and after a take-off event, another take-off event in response to the first aircraft waiting on a runway entrance node and no blockage is applied (airborne tracking information are generated and alert to user, see at least [0070]-[0072]);
scheduling, by the computer, multiple times tor the first aircraft to pass the runway entrance node to model a runway crossing for the first aircraft in a graph network model (slot time allocation tools 160, see at least [0055]-[0057]+); 
assessing, by the computer, connection information such as fuel, situational awareness, and etc. see at least [0062]-[0083]} repeatedly executing, by the computer, the graph network model to obtain a suggested gate pushback time for the first aircraft based on the assessing of the connection information (SMS module 100, see at least [0024]+). 
White fails to teach assessing, by the computer, connection information associated with an item of luggage associated with the aircraft. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify White by including assessing, by the computer, connection information associated with an item of luggage associated with the aircraft as taught by Glass for the management activities at the airport more efficiency. 

With regard to claim 2, White teaches calibrating, by the computer, a parameter of the graph network model utilizing historical aircraft flight information for the airport (see at least [0055]-[0056]+).

With regard to claim 3, White teaches that the computer associates gate node business rules to at least one of a sequence of events, state transitions or the first aircraft in the graph network model (see at least [0045j-[0046]+). 

With regard to claim 4, White teaches the gate node business rules utilize real-time characteristics of the airport, wherein the real-time characteristics include rates and configuration to drive simulation parameters, and wherein the gate node business rules are associated with aircraft path, the suggested gate pushback time, taxi speed and runway procedures (see at least [0043]-[0045]+), 



With regard to claim 6, White teaches creating, by the computer, the graph network model representing the airport, wherein the graph network model comprises a plurality of nodes and a plurality of links, wherein the plurality of nodes includes a gate node, airlinks, the runway entrance node and an exit node, and the runway crossing with a crossing node and ground links, and wherein the graph network model is a directed graph (see at least Fig,4 through Fig,7, [0045]-[0086]).

With regard to claim 7, White teaches calibrating, by the computer, a parameter of the graph network model utilizing historical aircraft flight information for the airport; and creating, by the computer, calibrated parameters based on different operating characteristics of the airport (see at least [0084]-[0086]+). 

With regard to claim 8, White teaches repeatedly calculating, by the computer, the suggested gate pushback time for the plurality of aircraft to minimize overall taxi time for the plurality of aircraft (see at least [0031]-[0038]). 

With regard to claim 9, White teaches modeling, by the computer, a taxi procedure for the first aircraft based on gate node business rules (see at least [0055]). 

With regard to claim 10, White teaches that the suggested gate pushback time is configured to ensure a hold time of each aircraft in the plurality of aircraft does not exceed a hold time threshold (see at least [0055]-[0056]). 

With regard to claim 11, White teaches that: calculating, by the computer, a time for the first aircraft to pass a ground link distance that is retrieved from historical speed table business rules for the ground link (estimate taxi time on the runway usage, and etc., see at lest [[0032]); removing, by the computer, the first aircraft from a last ground link; and adding, by the computer, the first aircraft to the next ground link (see at least [0032] & [0053]).

With regard to claim 12, White teaches implementing, by the computer, business rules for checking runway blockage by arrivals or crossings (surface monitor tools 150, see at least [0029]-[0030]+).

With regard to claim 13, White teaches communicating, by the computer and to an air traffic controller, a request for at least one of a ground stop program or a ground delay program responsive to the suggested gate pushback time (see at least [0038]- [0039]+). 

With regard to claim 14, White teaches that: calculating, by the computer, taxi path and taxi time for each of the plurality of aircraft; determining, by the computer, ground congestion at the airport (see at least [0064]-[0065]); and resolving, by the computer 

With regard to claim 15, White teaches that the resolving comprises determining, by the computer, a departure sequence for the plurality of aircraft, wherein the departure sequence is configured to minimize overall taxi time for the plurality of aircraft (see at least [0038]-[0042]).

With regard to claim 16, White teaches that the suggested gate pushback time is configured to maintain a departing runway minimum queue size (see at least [0038]+). 

With regard to claim 17, White teaches checking, by the computer, potential future directional head-to-head aircraft conflicts with the second aircraft to avoid gridlock (see at least [0028]+). 

With regard to claim 18, White teaches that responsive to the suggested gate pushback time, pushing back the first aircraft from an associated airport gate (see at least [0037]- [0038]+).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NGA X NGUYEN/Primary Examiner, Art Unit 3662